Citation Nr: 0112350	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  00-19 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for an 
acquired psychiatric disorder including schizophrenia.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder including schizophrenia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel



INTRODUCTION

The veteran had active service from May 1970 to May 1973 and 
from January 1980 to March 1982.  

By rating action in August 1984, service connection for 
schizophrenia was denied by the RO.  The veteran was notified 
of this decision and did not appeal.  A subsequent rating 
decision in January 1991 confirmed and continued the denial 
of service connection for schizophrenia on the basis that new 
and material evidence had not been submitted to reopen the 
claim.  Following a further denial of the claim by the RO in 
May 1995 based on failure to submit new and material evidence 
to reopen the claim, the veteran appealed the claim to the 
Board, and in a November 1997 decision the Board affirmed 
that denial on the same basis.

The appeal arises from the July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, finding that new and material evidence had 
not been submitted to reopen a claim for service connection 
for schizophrenia. 


FINDING OF FACT

Evidence received since the last decision by the Board in 
November 1997 is new and so significant that it must be 
considered in order to fairly decide the veteran's claim for 
service connection for an acquired psychiatric disorder 
including schizophrenia on the merits.


CONCLUSION OF LAW

New and material evidence has been received since the Board 
decision in November 1997 denying service connection for an 
acquired psychiatric disorder including schizophrenia; the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 
38 C.F.R. § 3.156 (a) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

38 C.F.R. § 3.156(a) provides, in pertinent part, that in 
order to reopen a claim for service connection, there must be 
added to the record new and material evidence which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that once a denial of service connection has become final the 
claim cannot subsequently be reopened unless new and material 
evidence has been presented.  The Board must perform a two-
step analysis when the veteran seeks to reopen a claim based 
on new evidence.  First, the Board must determine whether the 
evidence is "new and material."  Second, if the Board 
determines that the claimant has produced new and material 
evidence, the claim is reopened and the Board must evaluate 
the merits of the veteran's claim in light of all the 
evidence, both old and new.  Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).  The language of 3.156(a) itself is to be 
used to determine if evidence submitted since the last prior 
final denial is new and material, so as to warrant reopening 
the claim.  See Hodge v. West, 155 F. 3d. 1356 (1998).  

The last decision prior to the currently appealed claim was 
the November 1997 Board decision finding that new and 
material evidence had not been submitted to reopen a claim 
for service connection for schizophrenia.

The evidence considered in connection with the prior rating 
decisions included the veteran's service medical records 
covering both periods of service, and VA medical records from 
December 1982 to 1993, including a VA examination report in 
June 1984.

Service medical records show that the veteran was treated for 
alcoholism as an inpatient from December 1980 to February 
1981.  There were no signs of psychosis, delirium, or 
dementia at that time.  The examiner diagnosed alcoholism.  

In service in October 1981 the veteran was treated for 
complaints of dizzy spells and black outs at times for the 
prior month.  It was noted that the veteran had not eaten 
since lunchtime the day prior.  The examiner assessed 
insufficient diet.  

The service medical records were negative for any diagnoses 
of schizophrenia or any other psychiatric disorder.

Upon VA treatment evaluation in October 1983 the veteran 
complained of hearing voices during the day and feeling that 
crowds were talking about him.  The veteran otherwise had no 
delusions or hallucinations.  The veteran reported quitting 
work two months prior because he could not drive due to 
hearing voices.  The veteran denied physical problems and 
reported that he drank episodically, adding that he believed 
alcohol helped with the voices.  The examiner assessed 
alcohol abuse, and alcohol hallucinosis versus schizophrenia.  
The veteran was advised that alcohol could be causing the 
voices he heard, but the veteran was also prescribed Prolixin 
and Cogentin.  

VA treatment records indicate that the veteran was 
hospitalized for about three weeks from November to December, 
1982, for treatment of alcohol abuse.  He was then scheduled 
for additional follow-up outpatient treatment and vocational 
rehabilitation, but his participation was inconsistent and he 
was eventually dropped from Case Management due to lack of 
interest. 

In October 1983, the veteran was seen by at VA psychiatric 
facility for screening/admission. At that time, the veteran 
reported that he occasionally heard voices and had problems 
sleeping, and that he "periodically" used alcohol to help 
him sleep. The examiner diagnosed rule out schizophrenia, and 
alcohol abuse by history.

In a record of VA psychiatric evaluation in June 1984 it is 
noted that the veteran reported currently drinking only 
socially, but complained that he still heard "some noises." 
The veteran's affect was a little anxious and his thought 
processes were organized.  His memory was intact and he was 
in contact with reality. The veteran was well oriented and 
his reasoning, insight and judgment were adequate.  The 
examiner noted that the veteran had done several odd jobs 
following separation from service including working as a 
Greyhound bus driver, but that he was currently unemployed 
and was reportedly seeking employment.  Despite the absence 
of a prior diagnosis of schizophrenia in the record, with 
prior diagnoses consisting of alcohol abuse disorder and 
schizoid personality, the examiner was of the opinion that 
the veteran had schizophrenia.  The examiner accordingly 
diagnosed chronic substance abused disorder, alcohol, in 
partial remission; chronic schizophrenia, undifferentiated 
type, in partial remission; and mixed personality disorder. 

Subsequent to the Board decision in November 1997 denying 
service connection for schizophrenia, medical records added 
to the claims folder include additional records of the 
veteran's VA treatment from October 1982 to December 1982, 
additional records of inpatient hospitalization for alcohol 
detoxification from November 1982 to December 1982, private 
treatment records and a New York State Department of Social 
Services psychiatric evaluation from the 1990's, and 
additional VA psychiatric and social services treatment 
records from 1994 to the 2000.  

While some records from the October 1982 to December 1982 
period of VA treatment and hospitalization were of record 
prior to the November 1997 Board decision, additional records 
from this period were added to the claims folder in December 
1999 when medical records underlying Social Security 
Disability determinations were added to the claims folder. 

Also added to the claims folder subsequent to the November 
1997 Board decision was a record of VA psychiatric 
examination in January 1998.  The veteran's history was then 
noted of heavy drinking in service and treatment in service 
for alcohol abuse, and treatment post service both for 
alcohol abuse and for auditory and visual hallucinations and 
schizophrenic symptoms.  The veteran reported that he still 
drank, though he had been sober for a few months.  The 
veteran alleged at the examination that he first had the 
hallucinations and only thereafter began drinking to help 
alleviate these symptoms.  However, the examiner noted that 
this was inconsistent with the medical history of record, 
which bore no evidence of auditory or visual hallucinations 
until after service, and recorded an alcohol abuse disorder 
in service and post service.  The examiner noted, however, 
that the veteran had consistently sought treatment for 
auditory and visual hallucinations and symptoms of 
schizophrenia.  On examination, the veteran was very anxious.  
He reported having difficulty with sleep.  He reported at 
times having difficulty arriving at the answers to questions, 
but during the examination interview no such difficulty was 
noted.  At the time of the examination the veteran was note 
to be taking Prolixin, Cogentin, and Zoloft, with thought 
processes then apparently organized, with memory for recent 
and remote events good.  Reasoning, insight, and judgment 
were adequate for daily activities.  The examiner found it 
almost impossible to determine at the current time whether 
the alcohol abuse had caused the schizophrenia or whether the 
schizophrenia had precipitated the alcohol abuse.  The 
examiner diagnosed chronic schizophrenia, undifferentiated 
type, in partial remission; chronic substance abuse disorder, 
alcohol, in partial remission; and a possible mixed 
personality disorder.  

In summary, at the time of the November 1997 Board decision, 
the earliest diagnosis of schizophrenia was contained in a 
June 1984 VA examination report.  The VA examination of 
January 1998, which has recently been added to the record, 
raises a question as to whether the psychiatric symptoms 
noted prior to June 1984 represented a psychosis or were 
solely attributable to alcoholism and a personality disorder.  
Accordingly, the new evidence is so significant that they 
must be considered together with all the evidence of record 
in order to fairly decide the claim on the merits.  Reopening 
of the claim is therefore warranted.  38 C.F.R. § 3.156(a) 
(2000).  


ORDER

The claim of entitlement to service connection for an 
acquired psychiatric disorder including schizophrenia is 
reopened, and to that extent the appeal is granted.  



REMAND

As an initial matter the Board notes that the veteran in a 
February 2000 letter requested a personal appearance before 
the rating board regarding a claim for service connection 
(deemed to be a claim for service connection for a 
psychiatric disorder).  In a subsequent April 2000 submission 
the veteran requested reopening of his claim for service 
connection for an acquired psychiatric disorder including 
schizophrenia.  The veteran did not subsequently restate his 
request for a personal appearance.  The RO did not in the 
course of the appeal specifically address the veteran's 
request for a personal appearance, or extend to the veteran 
an offer for a personal hearing in substitute for the 
requested pre-determination personal appearance.  
Accordingly, upon remand the veteran should be afforded the 
opportunity of a personal hearing before a hearing officer at 
the RO.  This is necessary to afford the veteran due process 
of law. 

In order to establish service connection for a disability, 
there must be evidence that establishes that such disability 
either began in or was aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  In the case of psychoses 
including schizophrenia, service connection may be granted if 
the disorder is manifest to a degree of 10 percent or more in 
the first post service year.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2000).  Service 
connection may be granted for any disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet.App. 309, 314 
(1993).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law. 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Specifically, the veteran should be afforded an additional VA 
psychiatric examination, with the examiner providing an 
opinion regarding the etiology of the veteran's diagnosed 
schizophrenia, because there is a reasonable possibility that 
such examination will further the veteran's claim.  Veterans 
Claims Assistance Act of 2000.  

The Board also notes that an October 1993 letter from Horizon 
Human Services, Buffalo, New York, informs that the veteran 
was treated at Delevan-Moselle Counseling Center from October 
1983 to March 1986, at Bailey LaSalle Counseling Center from 
August 1986 to November 1986, at Bailey LaSalle Day Treatment 
Program from May 1991 to July 1992, and at Bailey LaSalle 
Addictions Treatment Program from July 1991 to July 1992.  It 
does not appear that records of that treatment were ever 
sought for association with the claims folder.  Assistance to 
be afforded the veteran in developing his claim requires that 
an effort be made to obtain those records.  Veterans Claims 
Assistance Act of 2000.

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for a psychiatric 
disorder including schizophrenia 
following his period of service ending in 
March 1982, and that he furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA medical source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
and not currently of record, should then 
be requested and associated with the 
claims folder.  In particular, copies of 
pertinent medical or counseling records 
from Delevan-Moselle Counseling Center 
from October 1983 to March 1986; from 
Bailey LaSalle Counseling Center from 
August 1986 to November 1986; from Bailey 
LaSalle Day Treatment Program from May 
1991 to July 1992; and from Bailey 
LaSalle Addictions Treatment Program from 
July 1991 to July 1992, all as indicated 
in the October 1993 letter from Horizon 
Human Services, Buffalo, New York, should 
be requested for association with the 
claims folder.

2.  Thereafter the veteran should be 
afforded a VA psychiatric examination to 
determine the nature and etiology of any 
psychiatric disorder, including 
schizophrenia.  All clinical findings 
should be reported in detail.  The claims 
folder including a copy of this Remand 
must be made available to the examiner 
prior to the examination and must be 
reviewed by the examiner in connection 
with the examination.  The examiner 
should specify on the examination report 
that the claims folder has been reviewed.  
The examiner should diagnose any current 
psychiatric disability, and provide an 
opinion as to whether it is at least as 
likely as not that the disability began 
in service; if a psychosis including 
schizophrenia is diagnosed, whether it is 
at least as likely as not that it was 
present within the first year following 
the veteran's period of service from May 
1970 to May 1973, or in the year 
following his period of service from 
January 1980 to March 1982; or whether 
the psychiatric disability is otherwise 
related to service. 

3.  The veteran should be a offered a 
hearing before a hearing officer at the 
RO.  The written offer of a hearing 
should be sent to the veteran at his last 
known address of record, and any reply 
received from the veteran should be 
associated with the claims folder.  A 
transcript of any hearing conducted 
should also be associated with the claims 
folder.  

4. The RO should review the claims folder 
and ensure that the foregoing development 
actions have been completed.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the requested examination does not 
fully comply, including review of the 
claims file, the examination report must 
be returned for corrective action.

5.  Thereafter, the RO should readjudicate 
the appealed claim of entitlement to 
service connection for an acquired 
psychiatric disorder including 
schizophrenia.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data, to comply with newly enacted law, 
and to ensure due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 



